      Case 1:18-cv-03501-JGK Document 205 Filed 12/07/18 Page 1 of 23



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

DEMOCRATIC NATIONAL COMMITTEE

              Plaintiff,

      v.                                             Case No. 1:18-cv-03501-JGK

THE RUSSIAN FEDERATION, et. al.,

            Defendants.
___________________________________________/




           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
               DEFENDANT ROGER STONE’S MOTION TO DISMISS
                          AMENDED COMPLAINT


                                                     Robert C. Buschel
       Grant J. Smith                                  Counsel of Record
       (admitted pro hac vice)                       (admitted pro hac vice)
       StrategySmith, P.A.                           BUSCHEL GIBBONS , P.A.
       401 East Las Olas Boulevard                   ONE FINANCIAL PLAZA – SUITE 1300
       Suite 130-120                                 100 S.E. THIRD AVENUE
       Fort Lauderdale, FL 33301                     FORT LAUDERDALE, FL 33394
       (954) 328-9064                                (954) 530-5301
       gsmith@strategysmith.com                      BUSCHEL@BGLAW-PA.COM




                                Counsel for Roger Stone
         Case 1:18-cv-03501-JGK Document 205 Filed 12/07/18 Page 2 of 23



                                   TABLE OF CONTENTS



INTRODUCTION ……………………………………………………………………….1

ALLEGATIONS ……………………………………………………………………...…3

ARGUMENT ……………………………………………………………………………9

  I.        THE COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION
            BECAUSE PLAINTIFF LACKS ARTICLE III STANDING ……………..9

  II.       PLAINTIFFS FAIL TO STATE A CLAIM UPON WHICH
            RELIEF CAN BE GRANTED …………………………………………… 12

         A. Standard of Review ………………………………………………………. 12

         B. The allegations are vague and do not support a complete and plausible set
            of facts ……………………………………………………………………. 13

         1. Conspiracy between Stone and the Campaign …………………………… 14

         2. Conspiracy between Stone and Russian agents ………………………….. 15

         3. Conspiracy between Stone and WikiLeaks ……………………………… 15

  III.      PLAINTIFF FAILS TO ALLEGE A CLAIM UNDER RICO
            AGAINST STONE ………………………………………………………. 16

         A. Roger Stone did not participate in management of enterprise affairs ……. 16

         B. Roger Stone did not commit a predicate act ………………………………17

CONCLUSION ………………………………………………………………………. 18

CERTIFICATE OF SERVICE ………………………………………………………. 19
           Case 1:18-cv-03501-JGK Document 205 Filed 12/07/18 Page 3 of 23




                                              TABLE OF CITATIONS

Cases

All. For Envtl. Renewal, Inc. v. Pyramid Crossgates Co., 436 F.3d 82 (2d Cir. 2006).................. 9

Ashcroft v. Iqbal, 556 U.S. 662 (2009). ................................................................................. 12, 13

*Bartnicki v. Vopper, 532 U.S. 514 (2001). ........................................................................... 11, 16

Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) ............................................................ 12, 14

Central Bank of Denver v. First Interstate Bank, 511 U.S. 164 (1994)). ..................................... 18

Cockrum v. Donald J. Trump for President, Inc., 319 F. Supp.3d 158 (D.D.C. 2018) ................ 10

*D'Addario v. D'Addario, 901 F.3d 80, 103 (2d Cir. 2018) ......................................................... 17

DeFalco v. Bernas, 244 F.3d 286, 330 (2d Cir. 2001) ................................................................. 18

Dickerson v. Alachua County Comm., 200 F.3d 761 (11th Cir. 2000) ......................................... 14

Executive Sandwich Shoppe, Inc. v. Carr Realty Corp., 749 A.2d 724 (D.C. 2000) ................... 14

First Capital Asset Mgmt. v. Satinwood, Inc., 385 F.3d 159 (2d Cir. 2004) ................................ 17

Franklin v. Curry, 738 F.3d 1246 (11th Cir. 2013) ...................................................................... 15

Frydman v. Verschleiser, 172 F. Supp. 3d 653 (S.D.N.Y. 2016) ................................................. 12

Gross v. Waywell, 628 F. Supp. 2d 475, 479-80 (S.D.N.Y. 2009) ............................................... 16

Hecht v. Commerce Clearing House, Inc., 897 F.2d 21 (2d Cir. 1990) ....................................... 18

Hollingsworth v. Perry, 133 S. Ct. 2652 (2013) ............................................................................. 9

In re: Ins. Brokerage, 618 F.3d 300 (3d Cir. 2010) ..................................................................... 16

Jacobson v. Deutsche Bank, A.G., 206 F. Supp. 2d 590 (S.D.N.Y. 2002) ................................... 14

Klayman v. Zuckerberg, 753 F.3d 1354 (D.C. Cir. 2014). ........................................................... 15

Little Professor Book Co. v. Reston N. Pt. Vill., 41 Va. Cir. 73 (1996)........................................ 14
            Case 1:18-cv-03501-JGK Document 205 Filed 12/07/18 Page 4 of 23



Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992) ..................................................................... 9

Reich v. Lopez, 38 F. Supp. 3d 436, 464 (S.D.N.Y. 2014) .......................................................... 14

Reves v. Ernst & Young, 507 U.S. 170 (1993).............................................................................. 16

Tabb v. D.C., 477 F. Supp. 2d 185 (D.D.C. 2007) ....................................................................... 14

Statutes

Communications Decency Act of 1996, 47 U.S.C. §230 ............................................................. 15

Other Authorities

GET      ME     ROGER       STONE,      a    NETFLIX          Original           Documentary,                 (2017).
  https://media.netflix.com/en/only-on-netflix/128318 ................................................................. 1


U.S. Const. art. 3, § 2. ..................................................................................................................... 9

Rules

Federal Rule of Civil Procedure 12(b)(6) ............................................................................... 12, 18
           Case 1:18-cv-03501-JGK Document 205 Filed 12/07/18 Page 5 of 23



                                             INTRODUCTION

          Plaintiff, the Democratic National Committee (“DNC”) alleges Russians, working on

behalf of their government as part of a military operation, hacked the Democratic National

Committee’s emails and other data, transferred it to WikiLeaks, which then disclosed it to the

world via the internet. The data was disclosed to the world without redaction and the DNC

claims it suffered damage (mostly political) to their trade secret strategies. Roger Stone is not

alleged to have hacked, transferred, or touched the emails or other data the DNC claims were

disseminated. Roger Stone is not alleged to have spoken to any Russians or hackers about the

alleged theft of DNC data or its transfer to WikiLeaks. The DNC concludes that Stone conspired

with the Trump Campaign, Russian hackers, and WikiLeaks -- for the publication of those emails.

Stone, however, is a journalist, political strategist, pundit, and commentator. Like or dislike him

for whom he campaigns or his political advocacy; that is a personal choice. Stone is an “agent

provocateur.” 1 He is the First Amendment running, not walking; but his conduct cannot be

adjudged a civil wrong.

          Nevertheless, Plaintiff has filed what is predominately a civil RICO lawsuit with a

tagalong conspiracy, and supplemental D.C. statutory and Virginia common law claims relating

only to the theft and dissemination of DNC emails with people and entities Roger Stone does not

know or barely knows. The DNC can only seek remedies for torts relating to its own data. As a

matter of law this proposition is critical to the analysis of Roger Stone’s alleged culpability.




1
    GET ME ROGER STONE, a NETFLIX Original Documentary, (2017). https://media.netflix.com/en/only-on-

netflix/128318




                                                   1
        Case 1:18-cv-03501-JGK Document 205 Filed 12/07/18 Page 6 of 23



Assuming the DNC’s best position, the DNC seeks to prosecute Roger Stone for the wrong

conspiracy for the simple reason: John Podesta’s emails (which Stone allegedly had early notice

of their release, which Stone denies), did not reside on the DNC’s servers in Virginia or the

District of Columbia. Because, as the DNC focuses its case against Stone on “the Podesta’s”

allegedly stolen emails did not reside on the DNC’s servers and John Podesta is not a plaintiff in

this case, the DNC has improperly attempted to link Roger Stone to a conspiracy Stone did not

join.

        This case is meritless and filed for sensational and politically partisan reasons. The hope

is this Court will authorize a private investigation through civil discovery, into the President of

the United States and as a consequence, Roger Stone; an adviser and friend to President Donald

Trump. In essence, litigate the 2016 presidential campaign. Proof of this lies with a lawsuit that

does not allege Roger Stone conspired to damage the DNC; rather allegations that are only

inferences of another conspiracy against John Podesta. Because the DNC alleged Stone injured

John Podesta, therefore, he must be a part of a conspiracy against the DNC does not follow and

is not a sufficiently plausible conclusion.

        As a general proposition, the DNC cannot successfully sue Roger Stone because it thinks

he may have been involved in a larger, yet different, conspiracy in a purported effort to tilt the

election against the Democratic Candidate for President, in favor of Donald Trump. Although

allegations may be fodder for media speculation, in the Courts there must be a wall against a

lawsuit that without doubt is implausible and near impossible to prove. At the outset, and at a

minimum, the DNC must establish standing and a legitimate claim for relief. Here there is

neither. This case should be dismissed.




                                                 2
        Case 1:18-cv-03501-JGK Document 205 Filed 12/07/18 Page 7 of 23



                                        ALLEGATIONS

       Roger Stone is a defendant in the RICO (count I), RICO conspiracy (count II), violation

of Uniform Trade Secrets Act, a statute in D.C. (count VIII), conspiracy to trespass chattels, a

Virginia common law claim (count XI), and violation of Virginia Computer Crimes (count XII).

The specific facts alleged as to Roger Stone make him a unique defendant. While analyzing these

allegations, it is critical for the Court to note when Stone is alleged, by Plaintiff to have joined

the conspiracy (post-July 22, 2016, first DNC dissemination), what acts he allegedly committed

to in fact join the conspiracy, and do those acts allege a conspiracy to which the DNC can seek a

remedy in this Court. As to Roger Stone, the amended complaint alleges:

              19.      Throughout the summer and fall of 2016, during the height
              of the Presidential campaign, Trump’s associates continued to
              communicate secretly with Russian agents and WikiLeaks, who
              strategically disseminated information stolen from Democratic
              targets. For example, in August 2016, Stone began communicating
              secretly with GRU operatives and bragged about his contacts with
              Assange. Similarly, Gates, who served as the Trump Campaign’s
              deputy chairman and then liaison to the Republican National
              Committee, maintained secret communications with an individual
              he knew to be connected to the GRU.
(emphasis added).

       Other than the private messages (communication on the social network platform, twitter),

between Guccifer 2.0 and Stone there are no additional allegations about what they

communicated about. The communications are attached as exhibits to this motion.

               20.     In the summer and fall of 2016, Stone revealed
               information that he could not have had unless he were
               communicating with WikiLeaks, Russian operatives, or both about
               their hacking operations in the United States. For instance, in
               August of 2016, nobody in the public sphere knew that Russia had
               stolen emails from John Podesta, the chairman of Secretary Hillary
               Clinton’s presidential campaign. Nevertheless, on August 21,
               2016, Stone predicted that damaging information about Podesta
               would be released, tweeting “it will soon [be] the Podesta’s time in
               the barrel.” Weeks later, WikiLeaks began releasing batches of
                                                 3
        Case 1:18-cv-03501-JGK Document 205 Filed 12/07/18 Page 8 of 23



              Podesta’s emails on a near-daily basis until Election Day—as
              Stone had predicted. Similarly, in mid-September 2016, Stone said
              that he expected “Julian Assange and the WikiLeaks people to
              drop a payload of new documents on Hillary [Clinton] on a weekly
              basis fairly soon.” And, beginning on October 7, 2016, WikiLeaks
              began releasing stolen emails at least once a week—as Stone had
              predicted.
(emphasis added).

       WikiLeaks merely telling Stone that it has specific information is not a tort. Additionally,

since the DNC alleged that Stone's prediction about “the Podesta’s” proves Stone joined the

relevant conspiracy is belied by the fact John Podesta's emails were not on the DNC server. The

DNC cannot properly allege Stone joined the conspiracy and committed torts based upon this

allegation in which the DNC cannot claim a concrete injury fairly traceable to Stone. An analysis

of the DNC’s standing and misuse of inferences to attempt to sufficiently plead this conspiracy

will be discussed below.


              49.     Defendant Stone is Trump’s long-time confidant. “[F]ew
              people go as far back [as] Trump [and] Stone,” and Stone has
              “nurtured the dream of a [Trump] presidential run . . . for 30
              years.” Stone also has a long history with Manafort: Manafort
              helped run Stone’s campaign for national chairman of the Young
              Republicans in 1977, and the two co-founded a consulting firm—
              Black, Manafort, Stone, and Kelly—in the 1980s. In 2007, Stone
              worked on the parliamentary campaign of a Ukrainian candidate
              who formed a coalition with pro-Russian politician Viktor
              Yanukovych, whose closest political advisor was Manafort. Upon
              information and belief, Stone served as an informal adviser to
              Trump and remained in contact with him and other senior officials
              in the Trump Campaign throughout the 2016 election. Stone
              resides in Florida.
(emphasis added).

       This allegation claims that Defendants Manafort and Stone worked together in 1977, the

1980s, and over ten years ago Stone worked against Manafort’s candidate during a Ukrainian

election. The above allegation alone or in conjunction with the other allegations fails to create a

                                                4
        Case 1:18-cv-03501-JGK Document 205 Filed 12/07/18 Page 9 of 23



plausible explanation that Roger Stone joined a conspiracy with Paul Manafort to steal and

disseminate the DNC’s emails.

               119. In mid-September 2016, Stone accurately predicted on Boston
               Herald Radio that he expected "Julian Assange and the WikiLeaks
               people to drop a payload of new documents on Hillary on a weekly
               basis fairly soon."

               121. On October 2, 2016, Stone stated on Twitter: "Wednesday
               @HillaryClinton is done. #WikiLeaks." And on October 3, 2016,
               Stone reiterated that he was confident WikiLeaks would continue
               disseminating hacked materials: "I have total confidence that
               @WikiLeaks and my hero Julian Assange will educate the
               American people soon."

              122. Four days later, on October 7, 2016-and just one hour after
              the release of the infamous Hollywood Access recording in which
              Trump admitted to sexually assaulting women- WikiLeaks
              released 2,000 emails stolen from Podesta. WikiLeaks continued to
              release documents stolen from Podesta on a near-daily basis until
              November 9, 2017 (sic) - just as Stone had predicted.
(emphasis added).

       Four days later was not a Wednesday, so this tweet was not as predictive as alleged. (See

Am. Compl. ¶ 121). Again, the stolen Podesta emails were not on the DNC’s servers, so the

DNC has no standing to prosecute the theft of Podesta’s emails. Lastly, claiming Stone predicted

this is permitting speculation to be science -- assigning the meaning of causation to a correlation

without a plausible explanation of how this was done.

               157. Beginning in the spring of 2016, Trump’s longtime friend
               and political advisor Roger Stone revealed on multiple occasions
               that he was in contact with Assange and WikiLeaks as well as
               Guccifer 2.0 about information in their possession that would be
               damaging to the Clinton campaign, to prominent members of the
               Democratic Party, and to Clinton campaign chairman John
               Podesta. Many of these reports from Stone occurred well before it
               was publicly known that the DNC’s computer systems and
               Podesta’s emails had been hacked by the same Russian intelligence
               entities.



                                                5
       Case 1:18-cv-03501-JGK Document 205 Filed 12/07/18 Page 10 of 23



       Outside of stating the obvious, the allegations in this paragraph are as obtuse as an

astrological forecast. More importantly, this allegation is confirmation Podesta’s emails were

separate from the DNC’s computer systems. Other allegations do no better.


              158. On August 8, 2016, speaking to a local Republican Party
              group in Florida, Stone predicted the future disclosure of hacked
              materials: “I have actually communicated with Assange. I believe
              the next tranche of his documents pertain to the Clinton
              Foundation, but there’s no telling what the October surprise may
              be.”
(emphasis added).

       This prediction was also hardly prophetic since WikiLeaks disclosed the first tranche of

DNC emails on July 22, 2016 and since it did not disclose all the data it possessed – there were

going to be other disclosures by WikiLeaks. (See Am. Compl. ¶¶ 142-145) (“Assange appeared

on British television”). There was no telling what the October surprise might be (although every

presidential campaign angles for one), and the DNC did not follow up and allege that the next

tranche was about the Clinton Foundation – because the next dump was not about the Clinton

Foundation.

              159. On August 12, 2016, Stone said that he believed Assange
              had emails belonging to Secretary Clinton. That same day, GRU
              officers posing as Guccifer 2.0 disseminated another set of stolen
              documents – this time containing personal information about
              Democratic candidates. Shortly thereafter, on August 12, Guccifer
              2.0 sent a thank-you note to Stone.
(emphasis added).

       The above allegation is not about DNC emails. In the original complaint, the DNC posted

the actual message, yet removed it in the amended complaint. The post from "Guccifer 2.0" to

Stone read: "Thanks that u believe in the real #Guccifer2," demonstrates that post by the alleged

hacker(s) was innocuous (in its context) and did not create an agreement by Stone to enter any

supposed conspiracy. (See Exhibit, -1).
                                               6
       Case 1:18-cv-03501-JGK Document 205 Filed 12/07/18 Page 11 of 23



              161. On August 14, 2016, Stone began secretly communicating
              with Guccifer 2.0. On August 17, 2016, one of these operatives
              tweeted to Stone, "please tell me if i can help u anyhow. it would
              be a great pleasure to me."
(emphasis added).

       The date of the first allegation of Stone’s communications with Guccifer 2.0 is after the

first dissemination of DNC documents cited as July 22, 2016. (See Am. Compl. ¶ 18). The DNC

did not allege Stone asked for help from Guccifer 2.0 or that he had knowledge Guccifer 2.0 was

Russian military intelligence.

              164. On August 21, 2016, amidst his communications with
              Assange and Russian intelligence, Stone prophesized the future
              dissemination of Podesta's emails, tweeting: "Trust me, it will soon
              [be] (sic) Podesta's time in the barrel." There had been no public
              disclosure that Podesta's emails had been hacked at that time.
(emphasis added).

       The tweet was materially misquoted by Plaintiff. It should read: “Trust me, it will soon

the Posdesta’s time in the barrel.” (See ECF No. 182, Am. Compl. ¶ 20 and Exhibit -2). “The

Podesta’s,” demonstrates the plausible explanation Roger Stone has given that he was referring

to the Podesta brothers who had business dealings with the Russian energy company, Gazprom.

The Court should also note, the DNC recognizes Podesta's emails had been "hacked," separate

from the DNC's database. Short of three weeks later, the Podesta emails were allegedly

disseminated by WikiLeaks. (Am. Compl. ¶167). John Podesta is not a plaintiff in this case. The

DNC does not have standing to sue Stone based upon a claim that Podesta's data was hacked and

disseminated.

       To borrow from the title of episode 2 of season 1 from the popular television series: The

West Wing, the DNC is guilty of violating the philosophical rule – Post hoc, ergo propter hoc

(after this, therefore because of this). The DNC is correlating events in the 2016 presidential

campaign with Roger Stone’s online political advocacy, and claiming Stone’s actions were
                                               7
       Case 1:18-cv-03501-JGK Document 205 Filed 12/07/18 Page 12 of 23



because of the other. The “other” being communications with the Russians or WikiLeaks. This

cannot be considered plausible allegations to support any cause of action against Roger Stone.

              171. On September 9, 2016, GRU operatives posing as Guccifer
              2.0 contacted Stone to ask him for his reaction to the “turnout
              model for the Democrats’ entire presidential campaign.” Stone
              replied, “pretty standard.”
(emphasis added)

       This communication does not support a conspiracy. This communication was after the

theft and dissemination of the first tranche of DNC emails by WikiLeaks. This is a standard

remark that would have been an answer to anyone that asked him. The amended complaint does

not allege what the turnout model entails, nor that it is a trade secret that was stolen off the DNC

server. Assuming Guccifer 2.0 is a group of Russian intelligence officers, it was a question about

an internet hyperlink to documents posted on a website from a United States political consultant

that was in the public domain. (Exhibit, -3).

       The Court should keep in mind: Roger Stone was not alleged to have been part of the

meeting in Trump Tower in June, 2016 as described in paragraph 13, and referenced as the

turning point in this conspiracy throughout the amended complaint. Furthermore, the allegations

attempt to support multiple causes of action against Stone. But, even if the Court were to assume

Stone had previous knowledge of the subject matter of WikiLeaks disclosures, the DNC merely

alleges Stone had previous knowledge of future publication of truthful disclosures. They do not

allege Stone advised the Russian Federation or the GRU on how to hack (break into the DNC

servers), steal the data from the servers, or who to give that data to once it was taken. The DNC

does not allege Stone advised WikiLeaks on an effective method of dissemination of anyone’s

data – let alone the DNC’s. At best, the DNC claims Stone received information about what was

going to be disseminated and disclosed to the world via social media, as if he were a journalist.

                                                 8
       Case 1:18-cv-03501-JGK Document 205 Filed 12/07/18 Page 13 of 23



The journalism community refers to that as a “scoop,” not a tort. Even if status matters, which it

does not, as a political advocate for Donald Trump, Stone campaigned that information would be

revealed to the world that will affect Hillary Clinton’s campaign. None of this is a tort. It is

protected free speech.



       Defendant Roger Stone (“Stone”) respectfully moves that this Court dismiss the D.C.-law

and Virginia-law claims under Federal Rules of Civil Procedure12(b)(1); and, dismiss all claims

for failure to state a claim upon which relief can be granted under Federal Rules of Civil

Procedure12(b)(6).

       Defendant Roger Stone, pursuant to this Court’s Order (ECF No. 181 at 2), adopts the

argument made in the global motion to dismiss, as well as other Defendants’ supplemental briefs,

so applicable.

                                           ARGUMENT

I.   THE COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION BECAUSE
     PLAINTIFF LACKS ARTICLE III STANDING.

       Plaintiff in large part complains about the hacking, theft, transfer, and dissemination of

two of its databases (one in Virginia, the other in the District of Columbia), through WikiLeaks.

(Am. Compl. ¶¶ 81-84, 172). But some of its allegations, mostly about Roger Stone’s

involvement, relate to a completely different set of data – the Democratic         (“DCCC”) and

Hillary’s Clinton’s campaign, and the source of her campaign manager John Podesta’s emails.

To the extent that Plaintiff intends to remediate the rights of other people and organizations, the

below argument applies. The DNC does not have standing to object to a hack, theft, and transfer

of data that does not belong to the DNC.



                                                9
       Case 1:18-cv-03501-JGK Document 205 Filed 12/07/18 Page 14 of 23



       Article III standing concerns subject matter jurisdiction. All. For Envtl. Renewal, Inc. v.

Pyramid Crossgates Co., 436 F.3d 82, 85 (2d Cir. 2006). The party invoking federal jurisdiction

bears the burden of establishing standing. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560

(1992). Plaintiff cannot sustain this action because they allege no cognizable injury that can be

fairly traced to Roger Stone’s alleged actions, and thus fail to clear a fundamental constitutional

threshold necessary to pursue their claims in federal court. Article III of the Constitution limits

the jurisdiction of federal courts to actual “cases and controversies.” U.S. Const. art. 3, § 2.

Central to that requirement is that a litigant has “standing.” This requires more than a “keen

interest in the issue.” Hollingsworth v. Perry, 133 S. Ct. 2652, 2659 (2013). To avoid dismissal,

the plaintiff bears the burden of demonstrating (1) he has suffered “a concrete and particularized”

injury, (2) that is “fairly … trace[able] to the challenged action of the defendant, and not … th[e]

result [of] the independent action of some third party [who is] not before the court,” and (3)

“likely … will be redressed by a favorable [judicial] decision.” Lujan, 504 U.S. at 560-61

(internal quotation marks and citation omitted). Stone challenges that his actions are fairly

traceable to the DNC’s alleged injury. The above analysis of the allegations made by the DNC

demonstrates Stone is only accused of a conspiracy relating to John Podesta’s emails. He is not

part of the RICO conspiracy to injure the DNC, steal its “trade secrets,” or trespass on the DNC’s

computers.

       The DNC is not the first plaintiff to try and link Stone to the alleged DNC hacking

conspiracy. In the case where Stone and the Trump Campaign were sued in the District of

Columbia, the District Court found: "Plaintiffs do not seek to impose liability on defendants for

the publication of emails from the DCCC or John Podesta, Chairman of Hillary Clinton's 2016

presidential campaign.” Cockrum v. Donald J. Trump for President, Inc., 319 F. Supp.3d 158,

                                                10
       Case 1:18-cv-03501-JGK Document 205 Filed 12/07/18 Page 15 of 23



166 (D.D.C. 2018). This is because those plaintiffs’ emails were on the DNC servers and their

conspiracy claim was limited to only their alleged damages. The key point being Podesta's

emails and the DNC lie on separate computer databases. The DNC seems to recognize that the

conspiracy alleged is limited to a “conspiracy to disseminate stolen DNC data.” (Am. Compl., VI.

at 21; see also I. at 33). An allegation that Stone joined the conspiracy to hack, steal, and

disseminate Podesta's emails, is not a conspiracy to hack, steal, or disseminate the DNC's emails.

The DNC therefore cannot sue Stone for conspiracy because it lacks standing and cannot allege

that Stone was part of the DNC's conspiracy alleged in the complaint.

       It is clear from the complaint that the DNC emails were going to be published. Perhaps

the Court is meant to infer Roger Stone was consulted without ever reviewing the thousands of

emails and gave strategic advice on how to disseminate the tranches of emails that included

Plaintiff’s data. It is implausible; however, that Stone could offer meaningful strategic advice on

dissemination without viewing the emails. The complaint fails to allege sufficient conduct fairly

traceable with the alleged effect because it is contingent on a chain of attenuated hypothetical

events and actions by third parties independent of Roger Stone.

       In this case, it appears the DNC merely alleges Roger Stone knew about future

disseminations prior to them, but not prior to the hack, theft, or transfer to WikiLeaks. If the

DNC's lawsuit is based upon Stone receiving early notice of DNC emails directly from

WikiLeaks, then this is not a tort. See Bartnicki v. Vopper, 532 U.S. 514 (2001). Stone is not

alleged to have seen the DNC emails or given advice on their publication by WikiLeaks. Even

having notice that the Russian military was planning on stealing the emails and giving them to

WikiLeaks for dissemination, as long as Stone did not help them steal and distribute them, it is

not a crime or a tort. Stone commenting on what was to come is a teaser that any news media has

                                                11
        Case 1:18-cv-03501-JGK Document 205 Filed 12/07/18 Page 16 of 23



done and continues to do today. But once WikiLeaks had the DNC’s data, Roger Stone as a

political pundit, strategist, adviser, or journalist could seek to review it or publicly tease about its

future disclosure. This also is not a crime or a tort.

        Most importantly, Stone did not do anything that made Russian hackers hack, or

WikiLeaks disseminate the DNC’s data. Because the DNC only alleges tenuous events that

occur at or near the time they felt they were injured, does not create a sufficient fairly traceable

connection between Stone’s acts and the injuries suffered. Thus, the Plaintiff does not have

standing to pursue this lawsuit against Stone.

II. PLAINTIFFS FAIL TO STATE A CLAIM UPON WHICH RELIEF CAN BE
    GRANTED

    A. Standard of Review

        Pursuant to Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), to survive a motion to

dismiss, a complaint must now contain factual allegations which are “enough to raise a right to

relief above the speculative level . . . on the assumption that all the allegations in the complaint

are true (even if doubtful in fact).” Id. at 555. “While a complaint attacked by a Rule 12(b)(6)

motion to dismiss does not need detailed factual allegations . . . a plaintiff’s obligation to provide

the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Id. In all, determining

whether a complaint states a plausible claim for relief will “be a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.” Ashcroft v.

Iqbal, 556 U.S. 662 (2009). Second, the court must determine whether the well-pled factual

allegations, if assumed to be true, “plausibly give rise to an entitlement to relief.” Id.. at 662.

When the factual allegations are “not only compatible with, but indeed [are] more likely

explained by” lawful activity, the complaint must be dismissed. Id. at 663.
                                               12
       Case 1:18-cv-03501-JGK Document 205 Filed 12/07/18 Page 17 of 23



       A complaint must be dismissed if it consists only of “[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements.” Id. at 678. The plausibility

standard “asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. Thus,

“[f]actual allegations must be enough to raise a right to relief above the speculative level, on the

assumption that all the allegations in the complaint are true (even if doubtful in fact).” Twombly,

550 U.S. at 555. Following Iqbal, this District Court has applied the Iqbal standard strictly in

cases ranging from racketeering, theft of trade secrets, to the Computer Fraud and Abuse Act.

Frydman v. Verschleiser, 172 F. Supp. 3d 653, 659 (S.D.N.Y. 2016) (Koeltl, J.,).

       Applying the Iqbal standard in this case, it is abundantly clear that Plaintiff’s allegations

of conspiracy fall short in crossing the line from “conceivable” to the “plausible” as they allege

fantastic claims that are conclusory and unlikely. See Iqbal, 556 U.S. at 680. As discussed below,

the allegations are implausible because they do not clearly identify how Stone encouraged

delivery of the data to WikiLeaks and coach its dissemination. Plaintiff fails to allege any facts

that could plausibly support a viable claim, relying instead on broad and conclusory allegations,

largely gleaned from various publications.

   B. The allegations are vague and do not support a complete and plausible set of facts.

       The case of Iqbal is instructive on delineating sufficient allegations from insufficient

conclusory allegations. The failure of Iqbal’s pleading is that he pled as fact allegations that were

“merely consistent with” a defendant's liability, it “stop[ped] short of the line between possibility

and plausibility of ‘entitlement to relief.’” Id. at 557. Like Plaintiff’s complaint, the essential

allegations are presented merely consistent with liability and are so outrageous and unexplained

that it comes nowhere near line of possibility and plausibility. See id. Plausibility of the

complaint is a “context-specific task” that requires the court to draw on its “judicial experience”

                                                 13
       Case 1:18-cv-03501-JGK Document 205 Filed 12/07/18 Page 18 of 23



and “common sense.” Id. at 679. This complaint fails because it only alleges an implicit

conspiracy insufficient to make Roger Stone a coconspirator. The allegations merely imply that

Stone must have known about Podesta’s hack based upon one “tweet,” and so he must have

known about the theft of DNC data. But the amended complaint does not state a plausible factual

basis that Stone joined the conspiracy to steal and disseminate the DNC emails.

       Looking at this complaint within only its four corners should lead this Court to conclude

in its experience that Plaintiff’s complaint is too vague to survive a motion to dismiss.

Referenced intelligence and news reports from various media are inadmissible hearsay when

used in motions for summary judgment. See Jacobson v. Deutsche Bank, A.G., 206 F. Supp. 2d

590, 593 (S.D.N.Y. 2002), aff'd, 59 Fed. Appx. 430 (2d Cir. 2003). It offers little more at the

motion to dismiss stage.

       Without that level of specificity, Plaintiffs will never be able to show they are entitled to

relief. Without more specificity, Plaintiffs complaint fails to “nudge” their claim “across the line

from conceivable to plausible.” See id. at 683 (citing Twombly, 550 U.S. at 570). Plaintiffs fail to

state a claim for any conspiracy.

         1.   Conspiracy between Stone and the Campaign.

       Plaintiffs do not state a proper theory of conspiracy to support any claim. An agent of a

corporation cannot conspire with the corporation itself. Executive Sandwich Shoppe, Inc. v. Carr

Realty Corp., 749 A.2d 724, 739 (D.C. 2000) (referred to as the “intracorporate conspiracy

doctrine”); Little Professor Book Co. v. Reston N. Pt. Vill., 41 Va. Cir. 73 (1996) (circuit court

opinion); Reich v. Lopez, 38 F. Supp. 3d 436, 464 (S.D.N.Y. 2014), aff'd, 858 F.3d 55 (2d Cir.

2017); Tabb v. D.C., 477 F. Supp. 2d 185, 190 (D.D.C. 2007) (citing Dickerson v. Alachua

County Comm., 200 F.3d 761, 767 (11th Cir. 2000)). Stone worked as an independent contractor

                                                14
       Case 1:18-cv-03501-JGK Document 205 Filed 12/07/18 Page 19 of 23



for the Campaign for a few months in 2015. In short, the amended complaint alleges Stone was

always acting as an agent of the Trump Campaign for President. In the only footnote in the

amended complaint, the term “Trump Associate” is defined as an agent of the Campaign. (Am.

Compl. at 16 *).    The D.C.-law and Virginia law, therefore, does not support a claim of

conspiracy between Stone and the Campaign.

         2.   Conspiracy between Stone and Russian agents.

       In its causes of actions, Plaintiff lumps “Defendants” together as if there were sufficient

specific allegations above. It does not allege that Roger Stone knew Guccifer 2.0 was Russian

government. Because there is a dearth of allegations to establish Stone was part of any illegal

acts, the allegations in the causes of action are conclusory and therefore insufficient. See

Franklin v. Curry, 738 F.3d 1246, 1250-51 (11th Cir. 2013) (district court should identify and

remove conclusory allegations not entitled to the assumption of truth).

         3.   Conspiracy between Stone and WikiLeaks.

       WikiLeaks did not commit a tort; therefore Roger Stone could not have vicarious liability

for conspiring to participate in actions that do not amount to a tort. The Communications

Decency Act of 1996, 47 U.S.C. §230, shields interactive computer services from liability from

those who post on its site. Stone is not alleged to have taken the Plaintiffs’ data from the DNC

or transferred it to WikiLeaks. Mere encouragement of publication of Plaintiffs’ data on

WikiLeaks is not a tort and Stone cannot be held liable. See Klayman v. Zuckerberg, 753 F.3d

1354, 1358 (D.C. Cir. 2014). This protection from liability exists even if WikiLeaks fails to edit

the posts coming from third party users. See id. Since WikiLeaks could not be held liable for its

act of dissemination, then Stone cannot be held liable even if he were to have encouraged or

reveled in the dissemination or predicted more disclosure was forthcoming.


                                                15
          Case 1:18-cv-03501-JGK Document 205 Filed 12/07/18 Page 20 of 23



          Because Stone did not participate in the hack, theft, or dissemination of the DNC’s data,

Stone’s public social media posts alleged in the complaint are therefore nothing more than

political speech. ‘the Podesta’s time in the barrel,’ ‘WikiLeaks will drop a payload of new

documents soon,’ ‘Wednesday Hillary Clinton is done,’ ‘Assange is my hero and will educate

the American people;’ and the like, is what political operatives do during a campaign. They

proclaim their candidate is great, the opposition candidate is bad. In the context of a campaign,

none of this demonstrates that Stone participated in the strategic dissemination of Plaintiff's

emails. Stone played no part in the “illegal interception;” access to the data was “obtained

lawfully,” and the subject matter was “a matter of public concern.” See Bartnicki v. Vopper, 532

U.S. 514 (2001).

III.      PLAINTIFF FAILS TO ALLEGE A CLAIM UNDER RICO AGAINST STONE.

          Civil RICO claims are difficult to sustain. The “formidable intricacies and pitfalls”

inherent in these requirements have sent many a “crew of spellbound plaintiffs foundering

against the rocks.” Gross v. Waywell, 628 F.Supp.2d 475, 479-80 (S.D.N.Y. 2009) (granting

motion to dismiss RICO claims after describing how vast majority of RICO cases result in “total

loss” to plaintiffs). Plaintiff here—like others before them—have failed to plead the requisite

RICO elements.

       A. Roger Stone did not Participate in Management of Enterprise Affairs

          Even if Plaintiff was able to show that Roger Stone associated with an “enterprise”—

something it has not done—Plaintiff must also allege that each defendant conducted or

participated in the conduct of the enterprise’s affairs. The Supreme Court has held that the

“conduct or participate” element requires a defendant to “have some part in directing those

affairs.” Reves v. Ernst & Young, 507 U.S. 170, 179 (1993). More precisely, “one is not liable

                                                 16
       Case 1:18-cv-03501-JGK Document 205 Filed 12/07/18 Page 21 of 23



under [§ 1962(c)] unless one has participated in the operation or management of the enterprise

itself.” Id. at 183; see also In re Ins. Brokerage, 618 F.3d 300, 370-71 (3d Cir. 2010) (“[m]ere

association with an enterprise does not violate § 1962(c)”). Indeed, the Supreme Court

previously has said that liability “depends on showing that the defendants conducted or

participated in the conduct of the ‘enterprise's affairs,’ not just their own affairs.” Cedric

Kushner Productions, Ltd. v. King, 533 U.S. 158, 163 (2001) (citing Reves, 507 U.S. at 185)).

       "In Reves v. Ernst & Young, the Supreme Court interpreted the operative language to

require a RICO defendant charged with violating section 1962(c) to have had “some part in

directing [the enterprise’s] affairs.” D'Addario v. D'Addario, 901 F.3d 80, 103 (2d Cir. 2018)

(citing Reves, 507 U.S. at 179)) (emphasis in original). A RICO defendant will not be liable for

mere participation in a racketeering act, but will sustain liability under the statute for

participation in the “operation or management of an enterprise through a pattern of racketeering

activity.” D'Addario, 901 F.3d at 103 (citing Reves, 507 U.S. at 184; see also First Capital Asset

Mgmt. v. Satinwood, Inc., 385 F.3d 159, 176 (2d Cir. 2004)).

       The management requirement applies also to Roger Stone. The lawsuit does not allege

Roger Stone had a management or operational position in the Campaign at all. It also does not

allege that Stone had a management role (or that he was even communicating with the other

“Trump associates”), the association in fact enterprise. In short, Stone did not have any part in

directing the enterprise's affairs as required by the law in this Circuit. See id. At best, Stone is

talking to a Russian hacker on twitter about a hack and theft after the DNC's data was stolen.

Those alleged communications do not allege a plausible scenario of coordination. This failure

requires dismissal of the RICO count.




                                                17
        Case 1:18-cv-03501-JGK Document 205 Filed 12/07/18 Page 22 of 23



   B. Roger Stone Did Not Commit A Predicate Act

       Roger Stone is not alleged to have committed any predicate act nor conspire to commit a

predicate act, therefore he cannot be liable under RICO. The DNC wishes to include Roger Stone

in the RICO count but has not alleged he committed any of the predicate acts. The Campaign

thoroughly explained the law and Plaintiff's pleading deficiency in its brief. (See § II.C,

Campaign's brief). Stone did not commit economic espionage since he is not alleged to have

stolen or reviewed the DNC's emails; or helped them do it. He also did not commit theft of trade

secrets for the same reasons.

       Stone's first allegation is after July 22, 2016, so he could not have committed the first

predicate acts on that date. (See Am. Compl. ¶¶ 237-38). Furthermore, Stone also only allegedly

communicated about John Podesta; therefore, he could not have committed economic espionage

or theft of trade secrets against the DNC. Lastly, RICO statute under § 1962(c) does not support

an aiding and abetting theory. DeFalco v. Bernas, 244 F.3d 286, 330 (2d Cir. 2001) (citing

Central Bank of Denver v. First Interstate Bank, 511 U.S. 164 (1994)).

       This Circuit is clear: "Therefore, we hold that standing may be founded only upon injury

from overt acts that are also section 1961 predicate acts, and not upon any and all overt acts

furthering a RICO conspiracy." Hecht v. Commerce Clearing House, Inc., 897 F.2d 21, 25 (2d

Cir. 1990). As a matter of standing and sufficiency of the pleadings under Rule 12(b)(6), Plaintiff

fails to make its RICO case and its tagalong conspiracy against Roger Stone.

                                          CONCLUSION

       The Court should dismiss the complaint for lack of subject-matter jurisdiction.

Alternatively, it should dismiss the complaint for failure to state a claim.




                                                 18
           Case 1:18-cv-03501-JGK Document 205 Filed 12/07/18 Page 23 of 23



Dated: December 7, 2018                                 Respectfully submitted,

                                                        /s/ Robert Buschel
                                                        Robert C. Buschel


 Grant J. Smith                                      Robert C. Buschel
(admitted pro hac vice)                                Counsel of Record
STRATEGYSMITH, P.A.                                  (admitted pro hac vice)
401 EAST LAS OLAS BOULEVARD                          BUSCHEL GIBBONS , P.A.
SUITE 130-120                                        ONE FINANCIAL PLAZA – SUITE 1300
FORT LAUDERDALE, FL 33301                            100 S.E. THIRD AVENUE
(954) 328-9064                                       FORT LAUDERDALE, FL 33394
GSMITH@STRATEGYSMITH.COM                             (954) 530-5301
                                                     BUSCHEL@BGLAW-PA.COM

                                       Counsel for Roger Stone



                                   CERTIFICATE OF SERVICE

           I certify that on December 7, 2018, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will send a notice of electronic filing to all registered

parties.

                                                  /s/ Robert Buschel
                                                  Robert C. Buschel
                                                  Counsel for Roger Stone




                                                   19
Case 1:18-cv-03501-JGK Document 205-1 Filed 12/07/18 Page 1 of 1
Case 1:18-cv-03501-JGK Document 205-2 Filed 12/07/18 Page 1 of 1
                                     Case 1:18-cv-03501-JGK Document 205-3 Filed 12/07/18 Page 1 of 1

Roger Stone did not join alleged relevant conspiracy
      Roger Stone never
                                                                                                    Post email
      mentioned by DNC
                                                                                             dissemination allegation
     in complaint prior to
                                                                                               against Roger Stone
        dissemination
        (July 22, 2016)                                 July 22, 2016
                                                    First Tranche - DNC
                                                      emails released
                                                                                                                            AFTER WikiLeaks disseminated
                                                                                                                            the DNC emails and the Podesta
                                       June 14, 2016,                                                                      emails, it was not until October 13,
                                     Guccifer 2.0 claims                              “...it will soon the Podesta's        2016, well after the release, that
Roger Stone member                   credit for the DNC                                      time in the barrel.”              Roger Stone had his FIRST
   of the Trump                      materials provided                                (Amended complaint ¶ 20)                 unrelated Direct Message
Campaign March 2015                     to WikiLeaks                                            Aug. 21, 2016                   exchange with WikiLeaks




                 Roger Stone parts                           July 22, 2016      Roger Stone’s FIRST and                October 7, 2016, WikiLeaks
                   ways with the                           Plaintiffs’ emails    ONLY 3 direct messages                   publishes emails of
                 Trump Campaign                               posted by         with Guccifer 2.0 begin on                  John Podesta
                   August 2015                             WikiLeaks from            August 14, 2016                       (Not DNC Emails)
                                                            DNC database




                                                                                            All communications with
                                                                                           WikiLeaks & Guccifer 2.0 are
                                                                                              post dissemination of
                                                                                                   DNC emails
